Citation Nr: 1002159	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) with degenerative joint 
disease (DJD), lumbar spine.  

2.  Entitlement to service connection for neurologic 
manifestations secondary to degenerative disc disease (DDD) 
with degenerative joint disease (DJD), lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
December 1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued the Veteran's 20 percent rating for DDD with 
DJD, lumbar spine (low back disability).  

The issues have been recharacterized to comport to the 
medical evidence of record and 38 C.F.R. 4.71a, Note (1) 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The issue of entitlement to service connection for neurologic 
manifestations secondary to DDD with DJD, lumbar spine, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's low back disability is manifested by 
thoracolumbar range of motion measuring 30 degrees or less of 
forward flexion at its most limited.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no more, for a 
low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5243 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letter dated in January 2007.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim, and the relative duties of 
VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  
VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations as to the severity of his service 
connected disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks an evaluation in excess of 20 percent for 
his low back disability. 
The RO originally granted service connection for a low back 
strain in October 1988, assigning a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, effective 
December 16, 1987.  An April 2002 rating decision increased 
the Veteran's rating for his low back disability to 20 
percent, effective November 13, 2001, under 38 C.F.R. § 
4.71a, DC 5293-5292.  The March 2007 rating decision on 
appeal continued the Veteran's 20 percent rating under 38 
C.F.R. § 4.71a, DC 5243.  

The Veteran filed his increased rating claim in December 
2006, which was after VA promulgated new regulations 
concerning the evaluation of the disabilities of the spine 
based on range of motion and lumbosacral and cervical 
strains, effective September 26, 2003.  Thus, only the 
current rating criteria apply to the Veteran's claim.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's low back disability is rated as intervertebral 
disc syndrome under DC 5243.  DC 5243 is rated under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating is assigned for 
unfavourable ankylosis of the entire cervical spine or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favourable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavourable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

A VA examination was conducted in February 2007.  The Veteran 
reported pain in his back that is 7 to 8 out of 10 in 
severity.  The pain in his back radiates down to the left 
knee resulting in a limp of the left leg.  A physical 
examination revealed that straight leg raising sign is 
positive at 70 degrees on the right and ends at 80 degrees, 
which is a loss of 10 degrees because of pain.  It is 
positive at 75 degrees on the left and ends at 85 degrees, 
which is a loss of 5 degrees because of pain.  He can extend 
to the back to 25 degrees, flex to 85 degrees, move laterally 
to the left to 20 degrees and to the right to 25 degrees.  
Rotary movement to the left to 30 degrees and to the right to 
30 degrees.  Lumbar muscle tone is normal.  He can walk on 
his heels and on his toes.  There is no scoliosis.  Rectal 
examination is normal.  Sensation to pinprick and vibratory 
stimulation of the legs is normal.  He walks unaided and with 
a normal gait.  The examination of the back shows painful 
motion, and there is no additional limitation.  Function with 
repetitive movement times three and no additional limitation 
with flare-up as this was not described.  There was no 
weakness, no excess fatigability, and no incoordinatoin.  
Medical imaging of the lumbar spine was conducted and 
reviewed by the examiner.  An impression of DDD of the lumbar 
spine with back pain, moderate disability with subjective 
progression, was given.  

March 2007 VA physical therapy treatment records note that 
the Veteran complained of left hip pain.  It was noted as 
objective findings that the Veteran had poor sitting posture, 
fair standing posture, normal lordosis, and minimal flexion 
loss, major extension loss, and moderate right and left side 
glide loss in the lumbosacral spine.  It was noted that there 
was minimal loss of abduction and adduction, and moderate 
loss of internal rotation in the range of motion of the left 
hip.  An assessment of decreased back pain and increased 
range of motion in the left hip was given.  

June 2007 VA treatment records note that the Veteran 
complained of back pain and that the pain will travel down 
into his left leg twice a month.  Medical imaging was 
conducted and an impression of chronic lower back pain, with 
x-ray evidence of his lumbar spine showing DDD, was given.  

A VA examination was conducted in December 2007.   The 
Veteran complained of stiffness and pain in his lower back 
with radiation into the upper thoracic region.  A physical 
examination revealed a normal gait.  His paraspinous muscles 
are tender.  He has no spasm.  Forward flexion is 0 to 90 
degrees with pain at 90 degrees, extension is 0 to 10 degrees 
with pain at 10 degrees, right and left lateral flexion is 0 
to 10 degrees with pain throughout.  Motor strength is 5/5 in 
all muscle groups of both lower extremities.  Sensation is 
intact to sharp/dull in all dermatomes of both lower 
extremities.  Reflexes are 2+in the patella tendons.  There 
is no additional limitations following repetitive use or 
flare-ups.  There is no effect of incoordination, fatigue, 
weakness, or lack of endurance in his spine function.  A 
medical imaging report associated with the VA examination and 
conducted in November 2007 notes that the Veteran was given a 
clinical history of rule out lumbar radiculopathy.  
Impressions of DDD of the lumbar spine and no spinal canal 
stenosis or neural formainal narrowing identified were given.  
April 2008 VA treatment records note that the Veteran 
complained of lower back pain and stiffness.  No tingling or 
numbness of his lower extremities.  Examination of the back 
revealed spasm, mild diffuse tenderness in the L2-3 area, and 
no masses.  An assessment of chronic low back 
pain/degenerative changes of the lumbar spine with 
protrusions at L2-L3 and L4-L5, was given.  

A February 2009 VA examination report notes that the examiner 
reviewed the Veteran's claim file.  The Veteran reported a 
radiating tingling pain into his left thigh and leg with 
tingling in all the toes of his left foot.  He has not missed 
any days at his occupation due to his spine, and has no 
incapacitating episodes in the last 12 months.  A physical 
examination revealed a normal gait, tenderness over L5-S1 
spinous process.  Forward flexion of 0 to 70 degrees, with 
pain from 45 to 70 degrees and further loss of 30 degrees 
with repetitive motion, extension of 0 to 10 degrees, with 
pain, and further loss of 5 degrees with repetitive motion, 
right and left lateral flexion of 0 to 5 degrees with pain 
throughout.  Straight leg raising is negative to 90 degrees 
in the sitting position.  Motor strength is 5/5 in all muscle 
groups of both lower extremities.  Sensation is intact to all 
dermatomes of both lower extremities.  Reflexes are 2+ in the 
knees and absent in the ankles bilaterally.  There is no 
additional limitations following repetitive use or flare-ups.  
There is no effect of incoordination, fatigue, weakness, or 
lack of endurance in his spine function.  A diagnosis of 
myofascial lumbar secondary to DDD and DJD with no evidence 
of nerve root entrapment, was given.  

To receive a 40 percent rating for a low back disability, the 
medical evidence must show that there is forward flexion of 
the thoracolumbar spine of 30 degrees or less.  38 C.F.R. 
4.71a, DC 5243.  

To receive a rating in excess of 40 percent for a low back 
disability, the medical evidence show that there is 
unfavorable ankylosis of the entire thoracolumbar or 
unfavorable ankylosis of the entire spine; or incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  

The February 2009 VA examination report notes that the 
Veteran's lumbar spine has forward flexion of 0 to 70 
degrees, with pain from 45 to 70 degrees and further loss of 
30 degrees with repetitive motion.  The competent medical 
evidence establishes that the Veteran's forward flexion of 
his thoracolumbar spine is limited to 30 degrees or less by 
pain after repetitive motion, and thus under 38 C.F.R. § 
4.71a, DC 5243, a 40 percent rating is warranted.  

However, there is no medical evidence of record, nor does the 
Veteran contend, that there is unfavorable ankylosis of his 
entire thoracolumbar or unfavorable ankylosis of his entire 
spine, or that he has had incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Thus, a rating in excess of 40 percent is not warranted.  See 
38 C.F.R. § 4.71a, DC 5243.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected low back 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected low back disability, and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed examination and opinions 
provided by the VA medical professionals, which show that the 
criteria for a rating of 40 percent, but no more, have been 
met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.71a.

At no time during the pendency of this claim has the 
Veteran's low back disability met or nearly approximated the 
criteria for a rating in excess of 40 percent, and staged 
ratings are not for application.  See Hart, 21 Vet. App. at 
505.

The preponderance of the evidence is against a rating in 
excess of 40 percent for a low back disability; there is no 
doubt to be resolved; and a higher rating is not warranted.  
Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has considered whether the Veteran's low back 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the Veteran has presented no evidence that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected low back disability.  


ORDER

An evaluation of 40 percent, but no higher, for degenerative 
disc disease (DDD) with degenerative joint disease (DJD), 
lumbar spine, is granted.  












REMAND

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease 
and Injuries of the Spine Note (1), neurological 
abnormalities are to be rated separately under the 
appropriate diagnostic code.  

The February 2007 VA examination report notes that the 
Veteran complained of pain in his back which radiates 
occasionally down to the left knee resulting in a limp of the 
left leg.  The March 2007 VA physical therapy treatment 
records note that the Veteran complained of left hip pain, 
and the June 2007 VA treatment records note that the Veteran 
complained of back pain and that the pain will at times 
travel down into his left leg.  A November 2007 medical 
imaging report notes that the Veteran was given a clinical 
history of rule out lumbar radiculopathy.   

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

Thus, because the medical evidence of record indicates that 
the Veteran may have neurologic manifestations related to his 
service-connected low back disability, a VA examination 
should be provided to determine the nature and etiology of 
any current neurologic abnormalities the Veteran may have.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination 
by an appropriate medical professional to 
determine the nature and etiology of any 
current neurologic abnormalities the 
Veteran may have.  All indicated tests and 
studies should be performed.  As to any 
neurologic abnormality identified, 
including peripheral neuropathy, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
secondary to, or is otherwise related to, 
the Veteran's service-connected low back 
disability.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.  

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be re-adjudicated.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.







The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


